          Case 2:19-cv-00022-APG-NJK Document 133 Filed 01/25/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     ALBERTO DELARA,
 8                                                        Case No.: 2:19-cv-00022-APG-NJK
            Plaintiff(s),
 9                                                                       Order
     v.
10                                                                 [Docket No. 125]
     DIAMOND RESORTS INTERNATIONAL
11   MARKETING, INC.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion to revive and extend various deadlines.
14 Docket No. 125. Defendant filed a response in opposition. Docket No. 129. Plaintiff filed a reply.
15 Docket No. 131. With respect to the expert disclosure deadlines and the discovery cutoff,1 the
16 Court hereby SETS a telephonic hearing for 10:00 a.m. on February 2, 2021. Counsel shall appear
17 telephonically by calling the Court conference line at 877-402-9757 at least five minutes prior to
18 the hearing. The conference code is 6791056. In order to ensure a clear recording of the hearing,
19 the call must be made using a land line phone. Cell phone calls, as well as the use of a speaker
20 phone, are prohibited.
21         IT IS SO ORDERED.
22         Dated: January 25, 2021
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
           1
             Concurrently herewith, the Court is issuing an order resolving the aspect of this motion
28 with respect to the deadline to amend the pleadings.

                                                   1
